DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a NON-FINAL FIRST OFFICE ACTION for Application 16/804,132, filed on 02/28/2020, and in response to a Preliminary Amendment filed on 02/28/2020.  This application is a Continuation of PCT/CN2018/101659, filed on 08/22/2018, and claims Priority to Chinese Application #201710751923.4, filed on 08/28/2017.
Claims 1-20 are pending and have been examined.
Claims 21-30 have been cancelled by the applicant.


Allowable Subject Matter
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


	


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 11 is directed towards a method.  A method, or process, is a statutory category for patentability.  Claim 1 is directed to a system.  The system includes a processor, memory, and interface.  Therefore, the system is interpreted as an apparatus, which is a statutory category for patentability.  Claim 20 is directed to a non-transitory computer-readable medium.  Therefore, the medium is interpreted as an article of manufacture, which is a statutory category for patentability.  Further, the claim is in conformity with the Kappos Memorandum of 2010 regarding medium claims, as it includes the phrase “non-transitory.”    
Per Step 2A, Prong 1 of the analysis, the examiner now identifies if the claims are directed to one or more abstract ideas.  The claims are directed to “obtain one or more current context-related features and one or more current user related features with respect to the user, obtain a plurality of candidate recommendation items, select…a target recommendation item from the plurality of candidate recommendation items based on the one or more current context-related features and the one or more current user-related features.  The claimed concept is considered to be directed to a mental process, as a human operator with access to the user and context data could selected a content items for presentation to the user from a plurality of candidate content items.  Business owners using an electronic or paper-based CRM system that they operate manually can tailor individual or group recommendations using current and context and user information.     Page 55 of the January 7th, 2019 Updated Patent Eligibility Guidance describes a mental process as including evaluation and analysis followed by making a judgment or opinion.  Therefore, the claims are determined to be directed to an abstract idea.    
Per Step 2A, Prong 2 of the analysis, the examiner now determines if the abstract idea is integrated into a practical application.  The claimed invention includes the “detecting” of an application executing on a user terminal.”  Absent any further detail as to how the “detecting” occurs,” the examiner takes Official Notice that it is old and well known in the computer arts to detect a software program that is running on a third party computer, such as an application.  Computers have used multiple techniques ranging from cookies to scripts to beacons to Javascript code to detect and receive information for decades prior to the filing of this application.  Therefore, the “detecting” does not integrate the abstract idea into a practical application.  The claims also include the application “communicating with the…system over a network,” “communicate with the application with respect to a service request…,” and “provide the target recommendation item to the application.”  Such claim elements are considered “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (II) as an example of conventional computer functioning, citing buySAFE v Google, OIP Techs v Amazon, and Ultramercial.  Therefore, these elements do not integrate the abstract idea into a practical application.  The claims also include selecting “using a trained recommendation model.”  There is no active training of the model or other use of technology recited in the claims, but the model is simply “trained.”  Absent any further detail, the examiner considers the element part of the abstract idea, as the “using” of a simple model that has been “trained” in the past, such as a hierarchy tree or purchase funnel, could be used as part of a mental process.  Therefore, the use of a trained model does not integrate the abstract idea into a practical application.  The claims also include the use of a processor, memory, and interface and a user terminal.  However, these claims are written at a high level of generality and are considered generic recitations of technical elements.  The claimed components are just used for conventional purposes to automate the abstract idea, and they are not particular recitations of special purpose machines or transformations (see MPEP 2106.05 (b) and (c)).  Finally, the claims also include “to generate a presentation on a display of the user terminal of the user, the presentation providing a user interface feature with which the user can interact.”  These limitations represent a conditional limitation not necessarily performed and recite an intended use of the provided recommendation item.  The limitation is thereby treated as a conditional limitation and accorded little patentable weight.  Accordingly, once the positively recited limitations are satisfied, the claim as a whole is satisfied -- regardless of whether or not other limitations are conditionally invocable under certain other hypothetical scenarios. [See: In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP §2106 II C])) 
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The claimed invention includes the “detecting” of an application executing on a user terminal.”  Absent any further detail as to how the “detecting” occurs,” the examiner takes Official Notice that it is old and well known in the computer arts to detect a software program that is running on a third party computer, such as an application.  Computers have used multiple techniques ranging from cookies to scripts to beacons to Javascript code to detect and receive information for decades prior to the filing of this application.  Therefore, the “detecting” is not considered significantly more.  The claims also include the application “communicating with the…system over a network,” “communicate with the application with respect to a service request…,” and “provide the target recommendation item to the application.”  Such claim elements are considered “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (II) as an example of conventional computer functioning, citing buySAFE v Google, OIP Techs v Amazon, and Ultramercial.  Therefore, these elements do not include significantly more.  The claims also include selecting “using a trained recommendation model.”  There is no active training of the model or other use of technology recited in the claims, but the model is simply “trained.”  Absent any further detail, the examiner considers the element part of the abstract idea, as the “using” of a simple model that has been “trained” in the past, such as a hierarchy tree or purchase funnel, could be used as part of a mental process.  Therefore, the use of a trained model is not considered significantly more.  The claims also include the use of a processor, memory, and interface and a user terminal.  However, these claims are written at a high level of generality and are considered generic recitations of technical elements.  The claimed components are just used for conventional purposes to automate the abstract idea, and they are not particular recitations of special purpose machines or transformations (see MPEP 2106.05 (b) and (c)).  Finally, the claims also include “to generate a presentation on a display of the user terminal of the user, the presentation providing a user interface feature with which the user can interact.”  These limitations represent a conditional limitation not necessarily performed and recite an intended use of the provided recommendation item.  The limitation is thereby treated as a conditional limitation and accorded little patentable weight.  Accordingly, once the positively recited limitations are satisfied, the claim as a whole is satisfied -- regardless of whether or not other limitations are conditionally invocable under certain other hypothetical scenarios. [See: In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP §2106 II C])).  Therefore, the intended use language is not considered significantly more. 
When considered as an ordered combination, the examiner sees only steps that describe the logical steps to implement the abstract idea, namely to detect an application executing, communicate with the application, receive the context and user data, select the recommendation item, and provide the item to the terminal.  So, the consideration of the ordered combination does not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claims 2-3 are considered part of the abstract idea, as determining revenues of recommendation items by ranking the items and selecting a maximum revenue could easily be done as part of a mental process, as could determining a candidate revenue using a determined multi-dimensional vector inputted into a model.  Claim 4 is also considered part of the abstract idea, as determining a multi-dimensional vector by obtaining a multi-dimensional vector frame is considered a mental process.  Claim 5 is considered part of the abstract idea, as filling values into the multi-dimensional vector frame is considered a mental process.  Claims 6 and 9 are considered insignificant extra-solution activity, as the type of vector or the type of service request does not change the nature of the analysis (see MPEP 2106.05 (g)).  Claim 7 is also considered part of the abstract idea, as a human operator with access to historical order data could perform the steps as part of a mental process.  Claim 8 is considered part of the abstract idea, as absent any further detail, a human operator could updated a model using revenue-by-click data.  The other dependent claims mirror those discussed above.    
Therefore, claims 1-9, 11-18, and 20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publicly available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 9, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian, et al., Pre-Grant Publication No. 2018/0040020 A1 in view of Sathish, et al., Pre-Grant Publication No. 2012/0166377 A1.
Regarding Claims 1, 11, and 20, Kurian teaches:
A system (method) (medium)… comprising:
detecting an application executing on a user terminal, the application automatically communicating with a network service of the system over a network (see [0049]-[0050], [0053]-[0054], [0081]-[0083], and [0104])
communicating with the application with respect to a service request sent by a user via the user terminal (see [0049]-[0050], [0053]-[0054], [0064], [0081]-[0083, and [0104] in which the system communicates over a network with a user mobile or other device while the user is interacting with an application and directly or indirectly putting in a service request) 
obtaining one or more current context-related features and one or more current user-related features with respect to the user (see [0049]-[0050], [0053]-[0054], [0059]-[0061], [0064], [0081]-[0083], and [0104] in which various context and current user features of a user using an application on a mobile phone or other device are obtained)
obtaining a plurality of candidate recommendation items (see [0064], [0066], [0073], [0081]-[0086])
selecting, using an intelligent recommendation engine, a target recommendation item from the plurality of candidate recommendation items based on the one or more current context-related features and the one or more current user-related features (see [0064],[0073], [0077]-[0078], and [0089] which specify that one search advertisement can be selected from among the plurality, [0081]-[0086], )
providing the target recommendation item to the application to generate a presentation on a display of the user terminal of the user, the presentation providing a user interface feature with which the user can interact (see [0050], [0063] and [0073] in which an advertisement is displayed to the user, [0094] in which the user device is such as a mobile device, [0075] in which displayed ads can include a URL, [0088], [0109], [0117], and [0119])
Kurian, however, does not appear to specify:
selecting, using a trained recommendation model, a target recommendation item from the plurality of candidate recommendation items 
Sathish teaches:
selecting, using a trained recommendation model, a target recommendation item from the plurality of candidate recommendation items (see [0018], [0067]-[0068], [0074], and [0092] in which the recommendation model is trained and used for recommendation selection based on mobile context and user information)  
It would be obvious to one of ordinary skill in the art to combine Sathish with Kurian because Kurian already teaches intelligent recommendations such as in [0051], [0064], and teaches the use of multi-dimensional vectors in such as [0067], and using a trained model for recommendation selection would allow for better selection based on prior data used to train a model as well as the ability to continuously updated the model with current data. 

	Regarding Claim 9, the combination of Kurain and Sathish teaches:
the system of claim 1
Kurian further teaches:
wherein at least one of the current context-related features of the service request comprises a destination of the service request, a current weather condition of the service request, or a service type of the service request (see Figure 5 which shows destination, [0073] and [0075] which mention destination, [0075] which includes weather conditions, and [0081]-[0082] and [0085]-[0086] which discuss destination in detail)



Claims 2-3, 8, 12-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian, et al., Pre-Grant Publication No. 2018/0040020 A1 in view of Sathish, et al., Pre-Grant Publication No. 2012/0166377 A1 and in further view of Kuhn, et al., Pre-Grant Publication No. 2011/0307323 A1.
	Regarding Claims 2 and 12, the combination of Kurian and Sathish teaches:
the method of claim 11…
Kurian further teaches:
for each candidate recommendation item, determining a candidate ranking corresponding to the candidate recommendation item based on the candidate recommendation item, the one or more current context-related features and the one or more current user-related features (see [0073], [0087], and [0109] in which recommendation items are ranked according to factors such as price, CPC, CPI, etc., along with other relevant context factors and the at least one candidate with the highest ranking is selected for display)
determine a maximum candidate ranking of a plurality of candidate ranking corresponding to the plurality of candidate recommendation items by ranking the plurality of candidate revenues (see [0073], [0087], and [0109] in which recommendation items are ranked according to factors such as price, CPC, CPI, etc., and the at least one candidate with the highest ranking is selected for display)
select the candidate recommendation item that corresponds to the maximum candidate ranking as the target recommendation item (see [0073], [0087], and [0109] in which recommendation items are ranked according to factors such as price, CPC, CPI, etc., and the at least one candidate with the highest ranking is selected for display)
Satish further teaches:
for each candidate recommendation item, determining, using the trained recommendation model, a candidate relevance corresponding to the candidate recommendation item (see [0018], [0067]-[0068], [0074], and [0092])
It would be obvious to one of ordinary skill in the art to combine Sathish with Kurian because Kurian already teaches intelligent recommendations such as in [0051], [0064], and teaches the use of multi-dimensional vectors in such as [0067], and using a trained model for ranking and selection of recommendation items would allow for better selection based on prior data used to train a model as well as the ability to continuously updated the model with current data. 
Kurian and Sathish, however, does not appear to specify:
for each candidate recommendation item, determining a candidate revenue corresponding to the candidate recommendation item
determine a maximum candidate revenue
select the candidate recommendation item that corresponds to the maximum candidate revenue as the target recommendation item
O’Connor teaches:
for each candidate recommendation item, determining a candidate revenue corresponding to the candidate recommendation item, determine a maximum candidate revenue, and select the candidate recommendation item that corresponds to the maximum candidate revenue as the target recommendation item (see [0028], [0030], and [0035]-[0038] in which revenue alone or in combination with other factors is used to rank and select a recommendation item for representation to the mobile user) 
It would be obvious to one of ordinary skill in the art to combine Kuhn with Kurian and Sathish because Kurian already teaches the use of similar factors in selection and ranking of recommendation items, as in [0073], [0087], and [0109] in which recommendation items are ranked according to factors such as price, CPC, CPI, etc., along with other relevant context factors and the at least one candidate with the highest ranking is selected for display, and using revenue would allow the system to maximize profit and revenue for the system itself or for the advertiser, especially when there are several good relevant choices.  

Regarding Claims 3 and 13, the combination of Kurian, Sathish, and Kuhn and teaches:
the method of claim 12…
Kurian further teaches:
determining one or more recommendation-item-related features of the candidate recommendation item, determining a multi-dimensional vector corresponding to the candidate recommendation item at least based on the one or more recommendation-item- related features of the candidate recommendation item, the one or more current context-related features, and the one or more current user-related features, wherein the multi-dimensional vector includes a plurality of elements, and each element corresponds to one of the one or more recommendation-item-related features of the candidate recommendation item, the one or more current context- related features, and the one or more current user-related features (see at least [0067])
determining the candidate relevance corresponding to the candidate recommendation item by using the determined multi-dimensional vector corresponding to the candidate recommendation item (see at least [0067])
Satish further teaches:
for each candidate recommendation item, determining, using the trained recommendation model, a candidate relevance corresponding to the candidate recommendation item (see [0018], [0067]-[0068], [0074], and [0092])
It would be obvious to one of ordinary skill in the art to combine Sathish with Kurian because Kurian already teaches intelligent recommendations such as in [0051], [0064], and teaches the use of multi-dimensional vectors in such as [0067], and using a trained model for ranking and selection of recommendation items would allow for better selection based on prior data used to train a model as well as the ability to continuously updated the model with current data. 
Kuhn further teaches:
determining the candidate relevance corresponding to the candidate recommendation item (see [0028], [0030], and [0035]-[0038] in which revenue alone or in combination with other factors is used to rank and select a recommendation item for representation to the mobile user) 
It would be obvious to one of ordinary skill in the art to combine Kuhn with Kurian and Sathish because Kurian already teaches the use of similar factors in selection and ranking of recommendation items, as in [0073], [0087], and [0109] in which recommendation items are ranked according to factors such as price, CPC, CPI, etc., along with other relevant context factors and the at least one candidate with the highest ranking is selected for display, and using revenue would allow the system to maximize profit and revenue for the system itself or for the advertiser, especially when there are several good relevant choices.  



Regarding Claims 8 and 18, the combination of Kurain and Sathish teaches:
the method of claim 11…
Kurian further teaches:
receiving click data from the user terminal with regard to the target recommended item (see [0073], [0087], and [0109] in which recommendation items are ranked according to factors such as price, CPC, CPI, etc., along with other relevant context factors and the at least one candidate with the highest ranking is selected for display)
updating the intelligent recommendation engine based on the click data (see [0064]-[0067], [0081], and [0085]-[0086])
Sathish further teaches:
updating the trained recommendation model based on the user and context data (see [0018], [0067]-[0068], [0074], and [0092])
It would be obvious to one of ordinary skill in the art to combine Sathish with Kurian because Kurian already teaches intelligent recommendations such as in [0051], [0064], and teaches the use of multi-dimensional vectors in such as [0067], and using a trained model for ranking and selection of recommendation items would allow for better selection based on prior data used to train a model as well as the ability to continuously updated the model with current data. 
Kurian and Sathish, however, does not appear to specify:
revenue-by-click data
Kuhn teaches:
revenue-by-click data (see [0028], [0030], and [0035]-[0038] in which conversion rate per click and similar measures of revenue are calculated based on ad response and used to further select a recommendation item for representation to the mobile user) 
It would be obvious to one of ordinary skill in the art to combine Kuhn with Kurian and Sathish because Kurian already teaches the use of similar factors in selection and ranking of recommendation items, as in [0073], [0087], and [0109] in which recommendation items are ranked according to factors such as price, CPC, CPI, etc., along with other relevant context factors and the at least one candidate with the highest ranking is selected for display, and using revenue would allow the system to maximize profit and revenue for the system itself or for the advertiser, especially when there are several good relevant choices.  


Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian, et al., Pre-Grant Publication No. 2018/0040020 A1 in view of Sathish, et al., Pre-Grant Publication No. 2012/0166377 A1 and in further view of Kuhn, et al., Pre-Grant Publication No. 2011/0307323 A1 and in further view of Chen, et al., “Attentive Collaborative Filtering: Multimedia Recommendation with Item and Component-Level Attention.” SIGIR 2017 August 7-11 2017, Shinjuku, Tokyo, Japan (included as a PDF with this Office Action- hereby “Chen”).
Regarding Claims 4 and 14, the combination of Kurian, Sathish, and Kuhn  teaches:
the method of claim 13…
Kurian further teaches:
determining the multi-dimensional vector based on the one or more recommendation-item-related features of the candidate recommendation item, the one or more current context- related features, and the one or more current user-related features (see [0067])

Kurian, Sathish, and Kuhn, however, does not appear to specify:
obtaining a multi-dimensional vector frame
determining the multi-dimensional vector based on the obtained multi- dimensional vector frame
Chen teaches:
obtaining a multi-dimensional vector frame and determining the multi-dimensional vector based on the obtained multi- dimensional vector frame (see page 336, Column 1 and Page 338, Column 2  in which content feature vectors are inputted into the multi-dimensional vector frame as item-level feature inputs; see also Page 339, Column 1 and Section 4.2 which teach an item level multi-dimensional feature vector)
It would be obvious to one of ordinary skill in the art to combine Chen with Kurian,  Sathish, and Khun because Kurian already teaches the use of a multi-dimensional vector, and using a vector frame would allow for specific item-level feature input that identifies the most relevant factors in the frame for more efficient item recommendation.  

Regarding Claims 5 and 15, the combination of Kurian, Sathish, Khun, and Chen teaches:
the method of claim 14…
Kurian further teaches:
determining the multi-dimensional vector based on the one or more recommendation-item-related features of the candidate recommendation item, the one or more current context- related features, and the one or more current user-related features (see [0067])

Chen further teaches:
for each of the one or more recommendation-item-related features of the candidate recommendation item…determining a  corresponding value and determining the multi-dimensional vector by filling the determined values into the obtained multi-dimensional vector frame to determine the multi-dimensional vector (see page 336, Column 1 and Page 338, Column 2  in which content feature vectors are inputted into the multi-dimensional vector frame as item-level feature inputs; see also Page 339, Column 1 and Section 4.2 which teach an item level multi-dimensional feature vector)
It would be obvious to one of ordinary skill in the art to combine Chen with Kurian,  Sathish, and Khun because Kurian already teaches the use of a multi-dimensional vector, and using a vector frame would allow for specific item-level feature input that identifies the most relevant factors in the frame for more efficient item recommendation.  

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian, et al., Pre-Grant Publication No. 2018/0040020 A1 in view of Sathish, et al., Pre-Grant Publication No. 2012/0166377 A1 and in further view of Kuhn, et al., Pre-Grant Publication No. 2011/0307323 A1 and in further view of Sheng, et al., Pre-Grant Publication No. 2013/0272570 A1.
Regarding Claims 6 and 16, the combination of Kurian, Sathish, and Kuhn teaches:
the method of claim 13…

Kurain, Sathish, and Kuhn, however, does not appear to specify:
wherein the multi-dimensional vector is a binary vector including a plurality of binary elements
Sheng teaches:
wherein the multi-dimensional vector is a binary vector including a plurality of binary elements (see at least [0132]-[0135])
It would be obvious to one of ordinary skill in the art to combine Sheng with Kurian,  Sathish, and Khun because Kurian already teaches the use of a multi-dimensional vector, and using a binary vector with binary elements would allow for discernment of  item-level features to identify the most relevant factors in the vector for more efficient item recommendation.  


**The Examiner notes that claims 7 and 17 were not given a prior art rejection, and are considered allowable from a prior art perspective, but because they have a standing 101 rejection, they were not indicated as allowable.**


Conclusion
The following prior art references were not relied upon in this office action but are considered pertinent to this claimed invention:
O’Connor, et al., Pre-Grant Publication NO. 2016/0173700 A1- uses revenue in ranking recommendation items for display in response to receiving of context and user information of a mobile user using an application
Ryu, et al., Pre-Grant Publication No. 2014/0222613 A1- recommendation items are determined for a user executing an application on a mobile device using context and user information and using intelligent learning
Bijor, et al., Pre-Grant Publication No. 2018/0315088 A1- recommendation items are determined for a user executing an application on a mobile device using context and user information
Kalantadis, Yannis, et al. “Getting the Look: Clothing Recognition and Segmentation for Automatic Product Suggestions in Everyday Photos.” ICMR 2013 April 16-20, 2013, Dallas Texas. – use binary feature vectors in determining recommendation items for display to a user
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 8:30am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	
	/LUIS A BROWN/            Primary Examiner, Art Unit 3682